Citation Nr: 0108279	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1999, 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's right ear hearing loss preexisted service.

3.  Preexisting right ear hearing loss did not increase in 
severity or chronically worsen during service.


CONCLUSION OF LAW

Preexisting right ear hearing loss was not aggravated by 
active duty service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 
5107 (West 1991): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, __ (2000) (to be codified as amended at 38 
U.S.C. §§5102, 5103, 5103A).  In this regard, the Board notes 
that the veteran's service medical records were obtained and 
that the veteran was afforded a VA examination.  The Board 
further notes that in a letter dated in October 1998 the RO, 
requested evidence showing that the veteran had been treated 
for the claimed disability, hearing loss in the right ear, 
since his discharge from the service.  To date, no 
information has been provided by the veteran evidencing 
continuity of treatment.  The April 1999 Statement of the 
Case (SOC) noted the failure to respond to the request for 
evidence, as did the March 1999, Rating Decision.  Further, 
in subsequent letters, the RO requested any service medical 
records (SMR) the veteran may have in his possession 
regarding the claimed disability.  No additional SMR were 
provided.  Therefore, the Board concludes that the VA has met 
its statutory duty to assist.

The veteran contends that he is entitled to service 
connection for hearing loss of the right ear.  Specifically, 
he alleges that he developed the hearing loss in his right 
ear due to an incident during basic training in 1965.  He 
relates that in Advanced Individual Training (AIT) he threw a 
live grenade that fell short, rupturing his right eardrum. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance.  38 U.S.C.A. § 1111.  According to 38 C.F.R. § 
3.304(b) (2000), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history, does not constitute a notation of 
such conditions, but it will be considered together with all 
the other material evidence in question as to commencement of 
the disease or disability.  See 38 C.F.R. §3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be "based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to ... manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof." Id.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 155, 
163 (1993). 

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

With regard to the instant appeal, the pertinent facts 
follow.  Upon the veteran's entrance into service in 
September 1965, an induction examination was performed.  In 
the Report of Medical History, the veteran indicated that he 
had "ear, nose, or throat trouble" by checking the 'yes' 
box.  In the Report of Medical Examination, the attending 
physician performed an Audiometer test.  The results showed 
that the veteran had pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
70
75
LEFT
5
5
0
10
5

All the pure tone thresholds in the right ear were in 
decibels above 40, indicating that the veteran had hearing 
loss upon entrance into the service.  The Board finds that 
the results of the audiometer 'noted' the existence of a 
preexisting hearing loss of the right ear.  Thus, the veteran 
is not presumed to have been in sound condition when he 
entered service; and therefore, it is necessary to determine 
if the condition was aggravated by service.

The veteran claims that he suffered acoustic trauma to the 
right ear when a hand grenade exploded at close proximity 
while in AIT.  However, there were no reports regarding this 
incident nor were there service medical records to indicate 
any treatment for such an injury.  The only two entries in 
the veteran's service medical records regarding his right ear 
were in December 1965 and April 1966, both noting that the 
veteran complained of right ear "pain."  The December 1965 
entry states that the veteran had right ear pain since he was 
twelve years old and further, that a civilian doctor stated 
he had a "busted eardrum."  The April 1966 entry indicates 
he complained of the same right ear pain and on the 
consultation sheet, it states the pain was recurring since 
age twelve and that the veteran was told he had a perforated 
Tympanic Membrane.  It also noted that the induction exam was 
"markedly abnormal."  

The veteran was discharged from service in September 1967.  
At that time, a separation examination was performed.  On the 
Report of Medical Examination portion of the examination the 
attending physician marked in the clinical evaluation portion 
that the ears were abnormal.  An audiometer was not 
performed.  Nothing was noted in the summary of defects or 
diagnoses.  On the Report of Medical History portion of the 
examination the veteran checked 'yes' next to "ear, nose, or 
throat trouble" and circled 'ear.'  He also checked 'yes' 
next to hearing loss and wrote in 'right ear.'  

The veteran filed his claim for compensation in September 
1998.  In his claim he indicated he received treatment in the 
Army hospital at Ft. Lewis, WA, from November 1965 to 
February 1966, for the grenade injury.  As indicated above, 
there were no service medical records to support that claim.  
In his statement in support of his claim dated October 1998, 
he stated that Army doctors told him that "he was trying to 
get out of duty" and therefore, he was not properly treated.  
He also stated in the same document that he later lost 
complete hearing in his right ear and does not recall the 
civilian doctors he visited or the dates.  No private medical 
records were provided by the veteran to indicate any post-
service treatment for the claimed disability.  

The Board notes that the veteran underwent VA examinations in 
January 1999.  The first examination diagnosed the veteran 
with a severe-to-profound hearing loss in the right ear, 
after an audiometer showed auditory thresholds, in all 
frequencies, of 105 decibels.  The second examination 
diagnosed the veteran with profound hearing loss in the right 
ear, "most likely secondary to the grenade explosion as 
described."  

Though the Board does not dispute the veteran's current 
disability, it finds the second diagnosis following the VA 
examination has little or no probative value as it is based 
on an inaccurate history given by the veteran.  As stated 
earlier, there were only two notations in the veteran's 
service medical records indicating that he received treatment 
for right ear pain.  Neither entry reported the grenade 
incident nor did they indicate any hearing loss in the 
veteran's right ear.  Indeed, there are no medical records 
which reflect that the veteran's preexisting hearing loss 
increased in severity.  As such, there is no basis for the 
diagnosis following the VA examination that the veteran's 
right ear hearing loss was "most likely secondary to the 
grenade explosion as described" because it does not take 
into account the facts that the veteran's hearing loss was 
present upon entering service and that there was not medical 
evidence in service medical records of any deterioration of 
the veteran's hearing during service.

The Board finds the veteran's claim of in service injury 
unsubstantiated.  The medical evidence of record clearly 
indicates that the veteran had some preexisting hearing loss 
of the right ear prior to service.  Even if the Board were to 
assume the grenade incident had occurred, there exists no 
medical evidence in the record to demonstrate a measurable 
worsening of the disability during active service to show 
aggravation and thus, warranting service connection.  The 
medical findings upon separation were not inconsistent with 
the veteran's entrance examination.  That aside, there is no 
evidence beyond the veteran's contentions that his current 
disability is related to service.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
opinions.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As such, the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear must be denied.  


ORDER

Service connection for hearing loss of the right ear is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

